        Case 2:20-cv-00178-PA-GJS Document 28 Filed 05/15/20 Page 1 of 2 Page ID #:118



     NAME. ADDRESS AND TELEPHONE NUMBER OF ATTORNEY(S)

     BRUCE W. NICKERSON, C.B.N. 90760
     231 Manor Drive
     San Carlos, CA 94070
     Tel:(650)594-0195



                                       UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

     DOUGLAS CHARLES OKUN                                       CASE NUMBER


                                                                         2:20-cv-00l7800-PA-GJS
                                              PLAINTIFF(S),
                               V.

     COUNTY OF SAN LUIS OBISPO, et al.

                                                                PROOF OF SERVICE - ACKNOWLEDGMENT
                                                                                     OF SERVICE
                                            DEFENDANT(S).

       I, the undersigned, certify and declare that I am over the age of 18 years, employed in the County of
San Luis Obispo                                                                               State of California, and not a
party to the above-entitled cause. On May                                            20 20            , I served a true copy of
 Amended Class Action Complaint for Damages for False Arrest, Violation ofthe Right of Free Speech, and a Monel Claim
by personally delivering it to the person (s) indicated below in the manner as provided in FRCivP 5(b): by
depositing it in the United States Mail in a sealed envelope with the postage thereon fully prepaid to the following:
(list names and addresses for person(s) served. Attach additional pages if necessary.)

       Place of Mailing:
       Executed on May 12                         .20 26           at San Luis Obispo                       , California

       Please check one of these boxes if service is made by mail:

       IS I hereby certify that I am a member of the Bar of the United States District Court, Central District of
           California.
       □ I hereby certify that I am employed in the office of a member of the Bar of this Court at whose direction the
           service was made.
       □ I hereby certify under the penalty of perjury thaLthe foregoing^^ true and correct.


                                                           Signammo^Person Making Service

                                      ACKNOWLEDGEMENT OF SERVICE

I.                                                , received a true copy of the within document on



Signature                                                          Party Served



CV-40 (01/00)                             PROOF OF SERVICE - ACKNOWLEDGMENT OF SERVICE
Case 2:20-cv-00178-PA-GJS Document 28 Filed 05/15/20 Page 2 of 2 Page ID #:119



PROOF OF SERVICE- ADDITIONAL PAGE IDENTIFYING PARTIES SERVED

   1. Administrative Office and Clerk of the Board of Supervisors
      County of San Luis Obispo
      1055 Monterey St.
      San Luis Obispo,CA 93408
   2. County Counsel for County ofSan Luis Obispo
      1055 Monterey St.
      San Luis Obispo,CA 93408
   3. Chief Probation Officer James Salio and
       Probation Officer Robert Macias.
      1730 Bishop Street
      San Luis Obispo,CA 93401
   4. Courtesy Copy served on identified but not yet appearing counsel
      Smith Law Offices, LLP
       4001 11*" Street
       Riverside, CA 92501

The enumeration of the above-identified parties as parties served pursuant to FRCivP 5(b),
and courtesy copy for identified but not yet appearing counsel is incorporated by reference
into the Proof of Service to which it is attached, as if fully set forth.

I hereby certify under the penalty of perjury that the f5H;egoing is true and correct^


Dated: May 12,2020
                                                                  .Stem
